DETAILED ACTION
Claims 10-29 are pending before the Office for review.
In the response filed January 3, 2022:
Claims 10, 18 and 21 were amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claims 10 and 18 under Zi in view of Chai and independent claim 21 under Zi in view of Chai and Shimoaki. However Applicant’s amendments and arguments filed January 3, 20222 has overcome the rejection of record. In particular the cited prior art fails to teach or render obvious Applicant’s claimed method comprising cleaning a semiconductor substrate with a first cleaning solution wherein the first cleaning solution comprising a first solvent having Hansen solubility parameters as claimed, an acid having nan acid dissociation constants and a surfactant wherein the surfactant is one or more of an ionic surfactant, a non-ionic surfactant and combinations thereof as claimed. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713